Citation Nr: 1622518	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  09-00 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the left lower extremity.

3.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the right lower extremity.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse
ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in October 2010.  A transcript of the hearing is in the Veteran's file. 

In January 2011 and September 2014, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Of note, the RO granted service connection for radiculopathy of the left lower extremity and service connection for radiculopathy of the right lower extremity in a March 2012 rating decision.  While the Veteran did not appeal the bilateral radiculopathy evaluations, those claims arose out of the current appeal and the issues remain before the Board because the evaluations assigned are not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the left lower extremity and entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the right lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The preponderance of the evidence shows that the Veteran's lumbar spine disability has not resulted in unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least six weeks during the past twelve months.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for low back disability from have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

Standard January 2008 and September 2008 letters satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided a VA medical examination in February 2008, February 2010, February 2011 and September 2015.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

The Veteran's low back disability is evaluated as 40 percent disabling under Diagnostic Code 5237.  The Veteran contends that his lumbar spine disability is more advanced than that contemplated by the rating assigned.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula provides a 40 percent disability rating for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

The General Rating Formula also provides at Note (1) that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See Plate V, 38 C.F.R. § 4.71a. 

Diagnostic Code 5243 provides that intervertebral disc syndrome is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

The IVDS Formula provides a 40 percent rating when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months.  A 60 percent disability rating for IVDS is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past twelve months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Upon review of the record, the Board finds that an evaluation in excess of 40 percent for the Veteran's lumbar spine disability is not warranted.  The Veteran is currently in receipt of the maximum evaluation assignable for limitation of motion of the thoracolumbar spine under the General Rating Formula.  To warrant a higher evaluation of 50 percent, the evidence must establish that the Veteran suffers from unfavorable ankylosis of the thoracolumbar spine.  Such is clearly not shown by the evidence of record. 

In this regard, the report from the September 2015 VA examination (and prior examinations) shows that while the Veteran's range of motion is limited, there is range of motion of the lumbar spine.  Further, the February 2010, February 2011 and September 2015 VA examination reports indicate that ankylosis of the spine was not found.  There is no basis for a higher evaluation on the basis of ankylosis.  

Under the IVDS Formula, a 60 percent disability rating may be assigned for incapacitating episodes having a total duration of at least six weeks during the past twelve months.  None of the Veteran's VA examinations or VA treatment records indicate that the Veteran has experienced incapacitating episodes.  A higher rating is not warranted under the IVDS Formula as the evidence does not establish incapacitating episodes requiring bed rest by a physician and treatment by a physician having a total duration of at least six weeks.

As noted previously, neurological manifestations of the thoracolumbar spine may be separately rated under an appropriate diagnostic.  Separate ratings of 20 percent each are already assigned for diminished sensation in the left and right lower extremities.  The possibility of ratings in excess of 20 percent are addressed in the remand section.  

In addition, the evidence does not show any other objective neurologic abnormalities associated with the service-connected lumbar spine disability.  The February 2008, February 2010, and February 2011 VA examination reports show that incontinence issues were not found upon examination.  While the February 2010 VA examination report notes that the Veteran reported erectile dysfunction, the VA examiner noted that it may not be related to the Veteran's lumbar spine condition.  No neurological abnormalities were found on the September 2015 VA examination.  Therefore, a separate rating for any other neurologic abnormality is not warranted.

The Board concludes that the medical findings on examination and during treatment are of greater probative value than the Veteran's allegations regarding the severity of his lumbar spine disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of 40 percent for the Veteran's lumbar spine disability.
The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's lumbar spine disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).  The symptoms, and the effects of the symptoms, of the Veteran's lumbar spine disabilities (painful motion, weakness, stiffness) has been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  An exceptional disability picture is also not shown when the Veteran's disabilities are considered in the aggregate.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Finally, the United States Court of Appeals for Veterans Claims has held that a claim for an increased rating is a claim for the highest rating possible, to include TDIU.  The record indicates that the Veteran is already in receipt of a TDIU rating and there is no indication that he has disagreed with the effective date of that rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Therefore, the issue of entitlement to TDIU is not part of the underlying appeal.


ORDER

Entitlement to a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine is denied.


REMAND

In September 2014, the Board remanded the issues of entitlement to initial disability ratings for radiculopathy of the lower extremities.  The Veteran was afforded a VA examination in September 2015.  However, a review of the record does not reflect that the RO issued a supplemental statement of the case (SSOC) for the claims.  In light of this deficiency, this matter must be remanded for the issuance of a SSOC.  See 38 C.F.R. §§ 19.31, 19.37 (2015).

Accordingly, the case is REMANDED for the following action:

The AOJ, after the completion of any additional development of the evidentiary record as deemed necessary, must issue the Veteran a SSOC concerning the issues of entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the left lower extremity and entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the right lower extremity.  This SSOC should include consideration of all relevant evidence, to include the September 2015 VA examination report.  An appropriate period of time should be allowed for response from the Veteran and his representative before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


